1 So. 3d 1249 (2009)
Marc SOLAU, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2361.
District Court of Appeal of Florida, Fourth District.
February 11, 2009.
Samuel R. Halpern, Fort Lauderdale for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. This court's affirmance is without prejudice to appellant filing a motion in the trial court demonstrating that his "deportation" based claim is both timely and sufficient. Prieto v. State, 989 So. 2d 688 (Fla. 4th DCA 2008); Brown v. State, 992 So. 2d 915 (Fla. 4th DCA 2008); Spera v. State, 971 So. 2d 754 (Fla.2007).
FARMER, MAY and DAMOORGIAN, JJ., concur.